UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 11, 2006
                             Decided October 19, 2006

                                       Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

No. 06-1360

UNITED STATES OF AMERICA,                     Appeal from the United States District
         Plaintiff-Appellee,                  Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 04-CR-798-1
GREGORY TAYLOR,
         Defendant-Appellant.                 David H. Coar,
                                              Judge.

                                     ORDER

       Gregory Taylor traveled to Mississippi and purchased three .45-caliber
pistols hoping that he might be able to sell them in Illinois. He was arrested in
Chicago when he delivered the guns to the potential buyer, a gang member who was
cooperating with the police. Taylor plead guilty to a single count of possession of a
firearm by a felon in violation of 18 U.S.C. § 922(g)(1) and was sentenced to 120
months’ of imprisonment. In his plea agreement, Taylor stipulated that during the
two years prior to his arrest he had also purchased approximately 50 other guns in
Mississippi and sold them to Chicago gang members. In his plea agreement Taylor
specifically bargained for the sentence he received, see Fed. R. Crim. P. 11(c)(1)(C),
and waived his right to appeal his sentence with limited exceptions. Taylor
appealed anyway, and his counsel now seeks to withdraw under Anders v.
No. 06-1360                                                                      Page 2

California, 386 U.S. 738 (1967), because he is unable to discern any nonfrivolous
basis for argument. We invited Taylor to respond to his counsel’s motion, see Cir. R.
51(b), and he has done so. Thus, our review is limited to the potential issues
identified in counsel’s facially adequate brief and Taylor’s response. See United
States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

      Counsel has advised us that Taylor does not want his guilty plea set aside,
and Taylor does not dispute that representation in his Rule 51(b) response. Thus,
counsel appropriately refrains from discussing potential challenges to the
conviction. See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       Counsel is left with the possibility of challenging the appeal waiver’s validity.
See United States v. Lockwood, 416 F.3d 604, 607-08 (7th Cir. 2005); United States
v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002); United States v. Hare, 269 F.3d 859,
860-61 (7th Cir. 2001). In his Rule 51(b) response, Taylor argues that the district
court should not have factored in the additional 50 guns when calculating his
guidelines imprisonment range. But since Taylor still wants to retain the benefit of
the government’s concessions in the plea agreement, any attempt to escape the
appeal waiver would be frivolous. See Whitlow, 287 F.3d at 640 (“[A] waiver of
appeal stands or falls with the rest of the bargain”); Hare, 269 F.3d at 861 (“[A]
waiver of appeal is valid, and must be enforced, unless the agreement in which it is
contained is annulled”).

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.